Title: Edward Ross to Thomas Jefferson, 6 December 1813
From: Ross, Edward
To: Jefferson, Thomas


          Respected Sir.  Mount Ida the 6th Dec Decr. 1813.
          In hopes that this letter may find you in good health, I take the liberty of addressing you a few lines upon a subject, which is at present of some importance to me and on which I wish, you may be pleased to favor me with your kind advice.—I have been very busy, ever since my return from your place of Residence, with the construction of a Saw Mill and it is now my intention to erect several other Mills and Machineries, such as a fulling Mill, flour & grist Mill &c—in especial however a Slitting Mill to manufacture Nails and other articles of a like nature which will cost a large Sum of Money and I therefore should be very happy, if you would be pleased to communicate to me your ideas on the subject as soon as convenient to you and whether you expect that such kind of machinery will answer well and will prove usefull to the Country, as well as profitable for the owner. Your long earned Experience will only and entirely guide me in my future operations, respecting this business, I therefore hope you will favor me with your best advice and should you know of any other Sort of Mill or Machinery, which by establishing might bring some Profit, I should be very happy, if you would let me know.
          I pray you will please remember me kindly to Mrs Randolph and all the rest of your amiable family and thanking you once more for the very friendly and hospitable Reception you have been good enough to give me, I remain with Sentiments of the
			 highest Respect & Regard
          Respected Sir Your most obd hbl ServantEdward Ross.New CantonBuckingham County
        